Citation Nr: 0509437	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized guerilla service from February 1, 
1943, to December 1, 1945, and service with the regular 
Philippine Army from December 2, 1945, to March 7, 1946.  He 
died in July 1987.  The appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 determination 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in July 1987.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran had recognized guerilla service 
from February 1, 1943, to December 1, 1945, and service with 
the regular Philippine Army from December 2, 1945, to March 
7, 1946.  


CONCLUSION OF LAW

The criteria for VA nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

This case turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, it would appear that the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought).  

At any rate, even if VCAA notice provisions are applicable, 
the appellant in this case was provided with appropriate VCAA 
notice in November 2003.  Because the VCAA notice in this 
case was not provided to the appellant prior to the October 
2002 RO decision from which she appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, VCAA 
assistance obligations were met with respect to this claim 
for pension benefits when VA verified the veteran's service.

II.  Analysis

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  38 U.S.C.A. 
§ 1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 
38 C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).

That is, persons with service in the Philippine Commonwealth 
Army, USAFFE, including the recognized guerrillas, or service 
with the new Philippine Scouts under Public Law 190, 79th 
Congress shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  See 
also 38 C.F.R. § 3.203.  

In the instant case, in October 2002 and again in July 2003, 
the National Personnel Records Center (NPRC) provided 
verification (AGUZ Form 632) of the veteran's military 
service.  His verified service was shown to be with the 
recognized guerilla service from February 1, 1943, to 
December 1, 1945, and with the regular Philippine Army from 
December 2, 1945 to March 7, 1946.  

The appellant contends that since the veteran served "in the 
service of the Armed Forces of the United States", such 
service should entitled her to death pension benefits.  
However, as noted above under Section 107(a), the veteran's 
recognized service from February 1943 to March 1946 falls 
into the service period that has been deemed not to be active 
military service, and therefore this service does not entitle 
the appellant to non-service-connected death pension 
benefits.  Cacalda at 264, supra.  While the Board in no way 
disputes the valuable service that the veteran provided to 
the U.S. Armed Forces of the United States during his 
recognized guerilla service and service in the regular 
Philippine Army, there is no legal basis on which the 
appellant's claim for death pension benefits can be based.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's death pension claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2004).  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


